Citation Nr: 1019194	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in July 2004 and 
May 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which denied the claim.

The Veteran testified at a hearing before a Veterans Law 
Judge (VLJ) in December 2006.  However, the VLJ that 
conducted the December 2006 hearing is no longer at the 
Board.  Under VA regulations, a claimant is entitled to have 
final determination of his or her claim made by the VLJ who 
conducted a hearing.  38 C.F.R. § 20.707 (2009).  Thus, the 
Veteran was afforded an additional hearing, and testified 
before the undersigned VLJ in March 2009.  Transcripts of 
both hearings have been associated with the Veteran's VA 
claims file.

The Board previously remanded this case for additional 
evidentiary development in June 2007, December 2008, and May 
2009.  As a preliminary matter, the Board finds that the 
development directed by these remands has been completed.  
Thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The record tends to reflect the Veteran incurred a chronic 
right hand disability as a result of an in-service injury.


CONCLUSION OF LAW

A chronic right hand disability was incurred as a result of 
the Veteran's active service.  38 U.S.C.A. §§  1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that service 
connection is warranted for a right hand disability.  
Therefore, no further discussion of the VCAA is warranted in 
this case as any deficiency has been rendered moot.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that his right hand 
disability is related to his period of active service.  He 
has reported that a glass bottle burst in his right hand, 
requiring that he go to the emergency room to have glass 
removed.  He has reported this surgery occurred in 1981 or 
1982 in Ft. Hood, Texas.

The Veteran's available service treatment records, however, 
are silent for any complaint, treatment, or injury, to 
include surgery for glass removal, regarding his right hand.  
Further, there is no indication of any such disability on the 
Veteran's July 1983 expiration of term of service 
examination, nor on the concurrent Report of Medical History.  
In addition, records obtained from Ft. Hood do not indicate 
hand surgery was performed on the Veteran.

A November 2009 VA examination diagnosed status-post removal 
of foreign body right hand with carpal tunnel and Guyon's 
canal release.  The examiner noted that there were no service 
treatment records relating to the claimed injury.  Further, 
the examiner stated that if an opinion was required based 
upon the history, physical findings, and service treatment 
records, then he was unable to resolve this matter without 
resort to speculation due to the fact that the available 
service treatment records were silent with regards to right 
hand injury.  Nevertheless, the examiner stated that if the 
Board were willing to accept the history from a Veteran, who 
appeared to be credible and reliable, then the present 
findings were compatible with old injury as described.

In short, the examiner indicated that the current right hand 
disability was consistent with the in-service injury 
described by the Veteran, and if his account is credible then 
the disability is causally related to service.

With respect to the issue of the Veteran's credibility, the 
Board reiterates that there is no indication of an injury to 
the right hand in the available service treatment records.  
However, on a December 1984 VA examination, conducted a 
little over a year after separation from service, the Veteran 
reported a prior surgical history as to his right hand at Ft. 
Hood while on active duty.  Upon physical examination, the 
examiner noted a two- inch incisional scar, without 
tenderness, on the volar aspect of the right wrist, 
transversely, in the mid-portion.  The examiner also noted an 
irregular three-fourths-inch scar toward the aspect of the 
base of the right hand.  The examiner diagnosed the Veteran 
with history of glass in the base of the right hand, with 
good function.

Private treatment records associated with the Veteran's 
Social Security disability benefits claims file indicate that 
X-ray examination dated in October 1992 revealed a normal 
right hand and wrist except for a three-millimeter in 
diameter moderately opaque foreign body within the soft 
tissues of the volar aspect of the radial styloid process.  
The report of X-ray examination indicated that the foreign 
body could be glass.

The Veteran underwent VA surgery for right carpal tunnel 
release, right Guyon's canal release, and removal of multiple 
glass fragments from his right wrist in June 2005.

In short, the record reflects the Veteran's right hand 
disability is consistent with the type of in-service injury 
he has described.  Moreover, the record reflects he first 
indicated such an injury a little over a year after 
separation from service, and his account that this injury 
occurred during service has remained consistent for many 
years.  Further, the November 2009 VA examiner stated that 
the Veteran appeared to be a very credible historian.  There 
is also no indication of an intercurrent right hand injury 
from the time of his separation from service to the time that 
a disability was first indicated on the December 1984 VA 
examination.  In addition, the injury described by the 
Veteran is one that would be subject to lay observation.  As 
noted above, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau, supra.

The Board also notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) noted in Alemany v. Brown, 9 Vet. App. 518 
(1996), that in light of the benefit of the doubt provisions 
of 38 U.S.C.A. § 5107(b), an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious etiology."  
Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the 
Court stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."  In Gilbert the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that his account of an in-service right hand 
injury is credible.  As noted above, the November 2009 VA 
examiner opined, in essence, that if this account were 
accepted as credible, then the current disability was 
causally related to service.  






	(CONTINUED ON NEXT PAGE)




In view of the foregoing, the Board finds that service 
connection is warranted for the Veteran's current right hand 
disability.  Therefore, the benefit sought on appeal is 
granted.


ORDER

Entitlement to service connection for a right hand disability 
is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


